                                                                                                                                                                    JS-6
                                                                                      1 JEFFREY P. FUCHSMAN, SBN 105651
                                                                                        jfuchsman@brgslaw.com
                                                                                      2 STEPHANIE B. KANTOR, SBN 272421
                                                                                        skantor@brgslaw.com
                                                                                      3 BALLARD ROSENBERG GOLPER & SAVITT, LLP
                                                                                        15760 Ventura Boulevard, Eighteenth Floor
                                                                                      4 Encino, California 91436
                                                                                        Telephone: (818) 508-3700
                                                                                      5 Facsimile: (818) 506-4827
                                                                                      6 Attorneys for Defendants LEIDOS
                                                                                        ENGINEERING, LLC and LEIDOS
                                                                                      7 ENGINEERING & SCIENCES, LLC
                                                                                      8 Marcus A. Mancini, Esq.
                                                                                        Tara J. Licata, Esq.
                                                                                      9 Armando M. Solorzano, Esq.
                                                                                        Pamela A. Triplett, Esq.
                                                                                     10 MANCINI & ASSOCIATES
BALLARD ROSENBERG GOLPER & SAVITT, LLP




                                                                                        15303 Ventura Blvd., Suite 600
                                                                                     11 Sherman Oaks, CA 91403
                                                                                        Telephone: (818) 783-5757
                                         15760 VENTURA BOULEVARD, EIGHTEENTH FLOOR




                                                                                     12 Facsimile: (818) 783-7710
                                                                                        Email:       tlicata@mamlaw.net
                                                  ENCINO, CALIFORNIA 91436




                                                                                     13              asolorzano@mamlaw.net
                                                                                                     ptriplett@manlaw.net
                                                                                     14
                                                                                     15                             UNITED STATES DISTRICT COURT
                                                                                     16                           CENTRAL DISTRICT OF CALIFORNIA
                                                                                     17
                                                                                     18 CHRISTINA ROCHA,                                  Case No. CV 19-8341-GW-JCx
                                                                                     19                    Plaintiff,
                                                                                                                                          ORDER ON STIPULATION RE:
                                                                                     20              vs.                                  DISMISSAL WITH PREJUDICE OF
                                                                                                                                          THE COMPLAINT
                                                                                     21 LEIDOS ENGINEERING, LLC;
                                                                                        LEIDOS ENGINEERING &                              [Fed. R. Civ. P. 41(a)]
                                                                                     22 SCIENCES, LLC; and DOES 1 through
                                                                                        100, Inclusive,
                                                                                     23                                                   Trial Date:        None Set
                                                                                                     Defendants.
                                                                                     24
                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28
                                                                                          685706.1
                                                                                                                                      1
                                                                                                                 [PROPOSED] ORDER RE STIPULATION RE. DISMISSAL
                                                                                     1               Upon the Stipulation of the Parties, IT IS HEREBY ORDERED that Plaintiff’s
                                                                                     2 Complaint is hereby dismissed as to all parties, with prejudice. All parties to bear
                                                                                     3 their own costs and attorneys’ fees.
                                                                                     4
                                                                                     5
                                                                                     6 DATED: October 30, 2019                   Hon. George H. Wu
                                                                                                                                 United States District Judge
                                                                                     7
                                                                                     8
                                                                                     9
                                                                                     10
BALLARD ROSENBERG GOLPER & SAVITT, LLP




                                                                                     11
                                         15760 VENTURA BOULEVARD, EIGHTEENTH FLOOR




                                                                                     12
                                                  ENCINO, CALIFORNIA 91436




                                                                                     13
                                                                                     14
                                                                                     15
                                                                                     16
                                                                                     17
                                                                                     18
                                                                                     19
                                                                                     20
                                                                                     21
                                                                                     22
                                                                                     23
                                                                                     24
                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28
                                                                                          685706.1
                                                                                                                                      2
                                                                                                                [PROPOSED] ORDER RE STIPULATION RE. DISMISSAL
                                                                                      1                                PROOF OF SERVICE
                                                                                      2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
                                                                                      3       I am employed in the County of Los Angeles, State of California. I am over
                                                                                        the age of eighteen years and not a party to the within action; my business address is
                                                                                      4 15760 Ventura Boulevard, Eighteenth Floor, Encino, CA 91436.
                                                                                      5 On October 30, 2019, I served true copies of the following document(s) described as
                                                                                        [PROPOSED] ORDER ON STIPULATION RE: DISMISSAL
                                                                                      6
                                                                                        Attorneys for Plaintiff CHRISTINA ROCHA
                                                                                      7
                                                                                        Marcus A. Mancini, Esq.
                                                                                      8 Tara J. Licata, Esq.
                                                                                        Armando M. Solorzano, Esq.
                                                                                      9 Pamela A. Triplett, Esq.
                                                                                        MANCINI & ASSOCIATES
                                                                                     10 15303 Ventura Blvd., Suite 600
BALLARD ROSENBERG GOLPER & SAVITT, LLP




                                                                                        Sherman Oaks, CA 91403
                                                                                     11 Telephone: (818) 783-5757
                                                                                        Facsimile: (818) 783-7710
                                         15760 VENTURA BOULEVARD, EIGHTEENTH FLOOR




                                                                                     12 Email:       tlicata@mamlaw.net
                                                                                                     asolorzano@mamlaw.net
                                                  ENCINO, CALIFORNIA 91436




                                                                                     13              ptriplett@manlaw.net
                                                                                     14             BY CM/ECF NOTICE OF ELECTRONIC FILING: I
                                                                                        electronically filed the document(s) with the Clerk of the Court by using the
                                                                                     15 CM/ECF system. Participants in the case who are registered CM/ECF users will be
                                                                                        served by the CM/ECF system. Participants in the case who are not registered
                                                                                     16 CM/ECF users will be served by mail or by other means permitted by the court
                                                                                        rules.
                                                                                     17
                                                                                     18
                                                                                              I declare under penalty of perjury under the laws of the United States of
                                                                                     19 America that the foregoing is true and correct and that I am employed in the office
                                                                                        of a member of the bar of this Court at whose direction the service was made.
                                                                                     20
                                                                                              Executed on October 30, 2019, at Encino, California.
                                                                                     21
                                                                                     22
                                                                                     23                                            Lisa Aguilar
                                                                                     24
                                                                                     25
                                                                                     26
                                                                                     27
                                                                                     28
                                                                                          685706.1
                                                                                                                          PROOF OF SERVICE
